Citation Nr: 0322658	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right hallux 
abductovalgus secondary to service-connected right tarsal 
tunnel syndrome, status post surgery for shrapnel wound.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based upon convalescence 
from surgery for right hallux abductovalgus.

3.  Entitlement to left wrist arthritis due to trauma, status 
post shrapnel wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
regional office (RO).  In November 2000, the case was 
transferred to the Los Angeles, California RO.


REMAND

Pursuant to authority in 38 C.F.R. § 19.9, after a decision 
in July 2002 that addressed a different issue, the Board 
undertook additional development of the veteran's claim for 
service connection for left wrist arthritis, right hallux 
abductovalgus, and entitlement to a temporary total 
disability rating based on convalescence from surgery for 
right hallux abductovalgus.  

The United States Court of Appeals for the Federal Circuit 
has since invalidated the regulation that authorized the 
Board to decide a claim based on evidence developed by the 
Board unless the veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See, DAV v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  
Additional evidence has been received that has not been 
reviewed by the RO.  The veteran has not waived review of 
such evidence by the agency of original jurisdiction.  

Accordingly, this matter is remanded to the Ro for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 38 
C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

2.  The RO must adjudicate the claim of 
entitlement to service connection for 
left wrist arthritis, right hallux 
abductovalgus, and entitlement to a 
temporary total disability rating based 
on convalescence from surgery for right 
hallux abductovalgus.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




